DAVIDSON, Judge.
Upon his plea of guilty to the felony, offense of driving an automobile upon a public highway while intoxicated, appellant was assessed the punishment of one year’s confinement in the penitentiary.
No bills of exception or statement of facts accompany the record. Nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.